DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz, et al. (US Pre Grant Publication No. 2018/0048498 A1; see also 62/108,934, [“934”] with parallel citations) in view of Harada, et al. (US Pre Grant Publication No. 2017/0118728 A1; Note also attached translation of JP-2014-056967, [“967”] with parallel citations)

Regarding claims 1-3, Stern-Berkowitz discloses a user equipment comprising: a processor and a memory coupled to the processor, the processor configured to, an apparatus for a user equipment, the apparatus comprising a processor and a memory coupled to the processor, the processor configured to and (paragraph 0039; see also 934, paragraphs 0034) a method used in a user equipment, the method comprising receive/receiving from a first cell operated in a licensed band, configuration information configuring a second cell operated in an unlicensed band, perform a listen-before-talk (LBT) procedure on the second cell. (Stern-Berkowitz discloses that the UE may utilize carrier aggregation with a primary cell that is a licensed carrier and a secondary cell that is in the unlicensed band [paragraph 0069-0071; see also 934, paragraph 0092]. Details of the carrier aggregation may be configured by received information from the LAA cell/base station, such if uplink control information [“UCI”] may be sent on the LAA/unlicensed/secondary cell or if it must be sent on the primary/licensed band [paragraph 0163; see also 934, paragraph 0156].)
Stern-Berkowitz fails to disclose count/counting a number of failures of the LBT procedure on the second cell, and transmit/transmitting information based on the number of failures of the LBT procedure on the second cell, to the first cell operated in the licensed band, the information indicating the failure of the LBT procedure on the second cell. In the same field of endeavor, Harada discloses count/counting a number of failures of the LBT procedure on the second cell, and transmit/transmitting information based on the number of failures of the LBT procedure on the second cell, to the first cell operated in the licensed band, the information indicating the failure of the LBT procedure on the second cell. (Harada discloses that the UE may count a single failure to transmit information on the uplink [i.e. counting a number of failures equal to 1] and, based on the failure, may transmit to the base station via a licensed/first cell, an indication of the failure of the LBT procedure [paragraphs 0038-0048, 0080; see also 967, paragraphs 0023-0033, 0063].)
Therefore, since Harada discloses LBT failure reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the failure reporting of Harada with the system of Stern-Berkowitz by having the UE count a single uplink LBT failure and based on this information, transmit an indication to the eNB/base station via the first/licensed cell that the LBT procedure has failed. The motive to combine is provided by Harada and is to allow the eNB/base station to determine if the failure to receive is based on LBT failure or a failure of the UE to detect the grant so the base station does not apply adaptation to grant transmissions to the terminal unnecessarily if the failure was a LBT failure and not a detection failure requiring adaptation because of low channel quality (paragraphs 0038-0048; see also paragraphs 0023-0033].)

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,228,927 (“927”) in view of Stern-Berkowitz, et al. (US Pre Grant Publication No. 2018/0048498 A1; see also 62/108,934, [“934”] with parallel citations). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claims 1-3, claim 1 of 927 discloses

Claims 1-3
Claim 1 of 927
A user equipment 
A user equipment comprising:
Receive/receive configuration information configuring a second cell operated in an unlicensed band, perform a listen-before-talk (LBT) procedure on the second cell, count a number of failures of the LBT procedure on the second cell, and
the controller is further configured to: receive configuration information configuring a carrier aggregation in which a primary cell operated in licensed band and a secondary cell operated in the unlicensed band is configured to the user equipment; perform listen-before-talk (LBT) procedure on the secondary cell; and count a number of failures of the LBT procedure on the secondary cell,
Transmit/transmitting information based on the number of failures of the LBT procedure on the second cell, to the first cell operated in the licensed band, the information indicating the failure of the LBT procedure on the second cell.
transmitter is further configured to transmit second information based on the number of failures of the LBT procedure on the secondary cell, to the primary cell operated in the licensed band, the second information indicating the failure of the LBT procedure on the secondary cell.


	Claim 1 of 927 fails to disclose receiving the configuration information from a first cell operated in a licensed band or a user equipment comprising: a processor and a memory coupled to the processor, the processor configured to, an apparatus for a user equipment, the apparatus comprising a processor and a memory coupled to the processor, the processor configured to perform the recited functions. In the same field of endeavor, Stern-Berkowitz discloses receiving the configuration information from a first cell operated in a licensed band or a user equipment comprising: a processor and a memory coupled to the processor, the processor configured to, an apparatus for a user equipment, the apparatus comprising a processor and a memory coupled to the processor, the processor configured to perform the recited functions (paragraph 0039; see also 934, paragraphs 0034 – disclosing the processor and memory for implementing the apparatus of the UE) (Stern-Berkowitz discloses that the UE may utilize carrier aggregation with a primary cell that is a licensed carrier and a secondary cell that is in the unlicensed band [paragraph 0069-0071; see also 934, paragraph 0092]. Details of the carrier aggregation may be configured by received information from the licensed band cell/base station, such if uplink control information [“UCI”] may be sent on the LAA/unlicensed/secondary cell or if it must be sent on the primary/licensed band [paragraph 0163; see also 934, paragraph 0156].)
	Therefore, since Stern-Berkowitz discloses the use of licensed cell configuration and processor based UEs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the licensed cell configuration and processor of Stern-Berkowitz with the system of claim 1 of 927 by having the licensed cell send the configuration information to the UE an operating the UE in accordance with a memory bearing instructions executed on a processor of the UE to perform the functions of the UE. The motive to combine is to allow centralized configuration of UEs in the cell by the more reliable licensed base station and to allow the use of low cost microprocessors to implement the functions of the UE.

Regarding US Patent No. 10,555,193 B2 no double patenting rejection has been presented in view of the lack of virtually any common subject matter between the claims of 193 and the current claims causing combinations based on Stern-Berkowitz and Harada, as made with respect to the art rejection, supra, to be highly speculative and amount to hindsight reconstruction of the invention. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Li, et al. (US Pre Grant Publication No. 2017/0230874 A1) – disclosing RRM measurements including LBT busy or idle fractions to determine LAA channel use [paragraphs 0159-0160].

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466